DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-5 are rejected under 35 U.S.C. 102 a1 as being anticipated by Schmit et al. (US 2017/0120391) as evidenced by Frank (Enhanced manufacturing possibilities using multi-materials in Laser Metal Deposition). MPEP 2112. 
 	Regarding claim 1, Schmit discloses a welding method, comprising:
 	“a preparation process of preparing a first welding material and a second welding material” (11 and 12); and
 	“a welding process of welding the first welding material and the second welding material by irradiating a laser beam on at least one of the first welding material or the second welding material” (at least 11 is welded by the laser beam 95),
 	“the at least one of the first welding material or the second welding material including a first portion and a second portion” (at least first welding material 11 having a first portion includes a top surface of 11 and a second portion and para.0023, i.e., pre-coating 15 … topped by a layer of aluminum metal. Para.0054, i.e., first and second steel sheets. Please noted that the sheet 11 is made of steel is the second portion and the top coating 15 on the sheet is made of aluminum is the first portion), “a laser absorptance of the second portion being higher than a laser absorptance of the first portion” (it is inherently and necessarily that the laser absorptance of the second portion made of steel is higher than the laser absorptance of the first portion 15 of the aluminum coating as evidenced by Frank, i.e., see fig.5. with solid state laser the steel has the higher absorptance than aluminum),
 	“the first welding material and the second welding material being welded in the welding process by irradiating the laser beam on the second portion” (abstract and claim 47, i.e., carrying out a welding operation of the first sheet and second sheet in the peripheral zones along a plane defined by the median plane … by melting and vaporization on the at least one first sheet and at least one second sheet).
 	Regarding claim 2, Schmit discloses “the at least one of the first welding material or the second welding material including the first portion and the second portion is made in the preparation process by performing surface processing on a portion of a main material to improve a laser absorptance” (at least the first welding material 11 including the first portion and second portion in the preparation process by performing surface processing on a portion of a main material to improve a laser absorptance. Please noted that the sheet 11 is made of steel is the second portion and the top coating 15 on the sheet is made of aluminum is the first portion.  The coating is removed first, and then weld the main material (i.e., first and second welding materials) in the surface processing).
 	Regarding claim 3, Schmit discloses “the surface processing is performed by laser ablation” (laser beam 80 is used to perform laser ablation for coating removal).
Regarding claim 4, Schmit discloses “a pulse width of a laser beam irradiated in the laser ablation is 100 picoseconds or less” (para.0097, i.e., Q-switched type laser …. Which delivers pulses of a duration on the order of 1/50 of a nanosecond … makes it possible to create ablation zones. Please noted that 1/50 or 0.02 nanosecond is 20 picoseconds which is less than 100 picoseconds or less).
 	Regarding claim 5, Schmit discloses “a processing depth of the surface processing is 0.1 mm or less” (para0077, i.e., pre-coating 2 to 25 μm. Please noted that the coating is vaporize and melting).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. (US 2017/0120391) in view of Wang et al. (US 6,844,522) and Boek et al. (US 2018/0351130).
 	Regarding claim 6, Schmit discloses all the features of claim limitations as set forth above except for the second portion includes a protrusion having a granular configuration.
 	Wang et al. teaches “the second portion includes a protrusion” (120 having at least one protrusion 130). Schmit teaches welding for workpieces. Wang et al. teaches welding 
 	Modified Schmit is silent regarding the second portion having a granular configuration.
 	Boek et al. teaches “the second portion having a granular configuration” (24 or 26 pointed at the second portion. Fig.2A shows the granular configuration and fig.2B shows the second portion 26 having a granular configuration). Schmit teaches welding for workpieces. Boek et al. teaches welding for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schmit with Boek et al., by modifying the configuration of Schmit’s second portion according to Wang et al.’s granular configuration, to provide material of the substrates to cohesively bond together forming the particle initiated weld which form a strong and hermetic seal (para.0016) as taught by Boek et al. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761